Citation Nr: 1542148	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to rating in excess of 50 percent for PTSD, as well as entitlement to TDIU.

This decision grants an increased 70 percent rating for PTSD and TDIU.  However, the issue of entitlement to a rating in excess of 70 percent for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed in more detail in the REMAND section below.


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate rating to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

A September 2012 VA examiner determined the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, which supports a 70 percent rating under the General Rating Formula for Mental Disorders.  The examiner attributed the impairment to several symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  Thus, the reported symptoms include symptoms that are found in both the 50 and 70 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The September 2012 VA examiner's opinion that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas is consistent with the other evidence of record.  The Veteran has not worked in several years due to impairment resulting from PTSD.  He also has limited to no social contact outside of his immediate family, and his interaction with his family is severely strained due to his unprovoked irritability and angry outbursts due to anxiety.  When these deficiencies are combined with the other symptoms manifested by the Veteran, it is clear that the record supports at least a 70 percent rating, as noted by the September 2012 examiner.  There is no evidence that indicates his symptoms have decreased in severity or an improvement in occupational and social functioning since the September 2012 examination.  It is not necessary for the Veteran to manifest all, most, or even some, of the enumerated symptoms to award a specific rating, as long as he meets the requisite level of occupational and social impairment to support the rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, at least a 70 percent is warranted for PTSD.

The Board defers a determination with respect to whether a rating in excess of 70 percent is warranted for PTSD, pending completion of the development directed in the REMAND below.

TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran meets the schedular percentage requirements for TDIU.  In addition to PTSD, rated 70 percent disabling; his service connected disabilities consist of coronary artery disease, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and bacterial mouth infection, rated noncompensable.  The record establishes he has not worked since approximately 2006 when he left a position as a photographer for an insurance company after his job duties were changed to require more interaction with customers.  After this change, the Veteran experienced an increase in his PTSD symptomatology to include greater levels of anxiety and a higher frequency of unprovoked, angry outbursts to the extent that he determined he could no longer continue in the position.

In August 2013, the Veteran was examined by a VA psychologist in conjunction with his TDIU claim.  The psychologist noted the increase in PTSD symptomatology, as well as the additional therapy required due to the increase.  She determined the Veteran "would not likely be able to work and is unemployable due to his PTSD symptoms."  There is nothing to suggest that her opinion is based on an inaccurate history or an inadequate review of the record.  To the contrary, the history noted in the opinion is largely consistent with the other evidence of record, including treatment records and examination reports that predate the Veteran's TDIU claim.

A July 2012 VA examiner determined there was "no physical reason that [the Veteran] would not be able to obtain/maintain gainful employment."  However, this opinion does not appear to consider the disabling effects of the Veteran's psychiatric disability.  In contrast, a September 2012 VA PTSD examination report indicated the Veteran's PTSD "symptoms would make it difficult for him to be an effective, productive, and efficient individual in the workforce."  Ultimately, the evidence is at least in equipoise as to whether the service- connected disabilities prevent the Veteran from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, and any remaining reasonable doubt must be resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Thus, an award of TDIU is warranted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted.

Entitlement to TDIU is granted.


REMAND

The Veteran submitted an April 2014 VA psychology note to the AOJ to support his claim for an increased rating for PTSD prior to certification of this appeal to the Board.  When the AOJ receives pertinent evidence after issuance of a statement of the case and prior to certification to the Board; it is required to issue a supplemental statement of the case.  38 C.F.R. § 19.31(b) (2015).  This has not yet happened.  Thus, the April VA 2014 psychology note must be addressed by the AOJ in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Consider the evidence associated with the Veteran's claims file subsequent to the March 2014 statement of the case with regard to whether a 100 percent schedular rating is warranted for PSTD.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


